            Case 1:19-cv-00408-TNM Document 46 Filed 12/12/19 Page 1 of 2

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                               Plaintiffs,                  Civil Action No. 19-CV-00408 (TNM)

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.,

                               Defendants.


RIO GRANDE INTERNATIONAL STUDY
CENTER (RGISC), et al.,

                               Plaintiffs,                  Civil Action No. 19-CV-00720 (TNM)

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.,

                               Defendants.


                               NOTICE OF RECENT DECISIONS

       In advance of the hearing in the above-captioned cases on December 16, 2019,
Defendants hereby notify the Court and parties of the several recent decisions issued by other
courts in related cases addressing the funding and construction of barriers along the southern
border of the United States:


             •   Sierra Club v. Trump, 929 F.3d 670 (9th Cir. 2019)
             •   Trump v. Sierra Club, --- S. Ct. ----, 2019 WL 3369425 (U.S. July 26, 2019)
             •   Sierra Club v. Trump, 2019 WL 6727860 (N.D. Cal. Dec. 11, 2019)
             •   El Paso County v. Trump, 2019 WL 5092396 (W.D. Tex. Oct. 11, 2019)
             •   El Paso County v. Trump, 2019 WL 6715403 (W.D. Tex. Dec. 10, 2019)

                                                 1
        Case 1:19-cv-00408-TNM Document 46 Filed 12/12/19 Page 2 of 2




Dated: December 12, 2019           Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   JAMES M. BURNHAM
                                   Deputy Assistant Attorney General

                                   ALEXANDER K. HAAS
                                   Director, Federal Programs Branch

                                   ANTHONY J. COPPOLINO
                                   Deputy Director, Federal Programs Branch

                                   /s/ Andrew I. Warden
                                   ANDREW I. WARDEN (IN Bar No. 23840-49)
                                   Senior Trial Counsel, Federal Programs Branch

                                   KATHRYN C. DAVIS (D.C. Bar No. 985055)
                                   MICHAEL J. GERARDI
                                   LESLIE COOPER VIGEN (D.C. Bar No. 1019782)
                                   RACHAEL L. WESTMORELAND
                                   Trial Attorneys
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, N.W.
                                   Washington, DC 20005
                                   Tel: (202) 616-5084
                                   Fax: (202) 616-8470
                                   Email: Andrew.Warden@usdoj.gov

                                   Counsel for Defendants




                                      2
